MORRISON, Judge.
The offense is speeding; the punishment, a fine of $105.00.
The complaint was in all things regular and in compliance with the requirements set forth in Eaves v. State, Tex.Cr.App., 353 S.W.2d 231. However, when proof that the area in which the speeding occurred was “a business and residential district,” as alleged, was questioned, the State wholly failed to prove that it was in such a district, as defined in Article 827a, Sec. 8, Subsec. 1(b), Vernon’s Ann.P.C., that is, did not prove that the territory contiguous to the street in question had buildings in use for business or industrial purposes which occupied three hundred (300) feet of frontage on one side, or three hundred (300) feet of frontage collectively on both sides within any 600 feet, or which was improved with residences or residences and buildings in use for business for a footage of 300 feet.
Because the evidence is insufficient to support the conviction, the judgment is reversed and the cause remanded.